SMITH, Presiding Judge.
Movant appeals from the denial of his motion under Rule 27.26, V.A.M.R., seeking to set aside his conviction and sentence for second degree murder on a plea of guilty.
His motion set forth the grounds of ineffective assistance of counsel and that his plea was involuntary. On appeal he pursues only the latter contention. We have carefully reviewed the transcripts of the hearing and the proceedings when the plea of guilty was entered. The trial court finding that the plea was voluntary is not clearly erroneous and is supported by the evidence. A full discussion of the facts would have no precedential value. Accordingly, the order denying movant’s motion is affirmed in compliance with Rule 84.16(b).
KELLY, and STEWART, JJ., concur.